Title: To George Washington from Major General Philip Schuyler, 13 August 1777
From: Schuyler, Philip
To: Washington, George



Dr Sir,
Stillwater [N.Y.] Augt 13th 1777

I do myself the Honor to inclose You a return of the Army under my Command—At the very least One half of those returned on Command are in such places, that they cannot be of any Service to us and Since that return, Van Schaick’s Bailey’s, and Jackson’s are marched to the relief of Fort Schuyler by the unanimous advice of all the General Officers here—We have not one Militia from the Eastern States & under forty from this—Can it therefore, any longer be matter of Surprise that we are obliged to give way and retreat before a vastly superior force daily increasing in numbers, and which will be doubled if Genl Burgoyne reaches Albany which I apprehend will be very soon—Last night I received a Letter from Governor Trumbull advising me that Militia from the State of Connetticut were ordered to Peeks-Kill, and Mr President Sever of the Massachusetts in a letter of the 29th Ult. informs me that orders had been issued for the march of one sixth part of Six “Regiments in the County of Worcester and one in the County of Middlesex”—When these arrive, if ever they do, our Strenght will not be much Increased as I do not suppose they will exceed five or Six hundred Men.
Whether the Resolution of Congress, ordering me to repair to Head-Quarters at this critical conjuncture, was a Wise one, time must determine, It is a very disgraceful One to me, and my feelings on the occasion are very sensible.

The General Officers here just now unanimously resolved that we should quit this Post, as altogether untenable with the Troops we have, and retire with Part of the Army to the Islands at the Fords in the Mouth of the Mohawk’s river, and to post a Brigade above the Cahoes falls to prevent the Enemy from crossing there. I am Dr Sir most respectfully Your Excellency’s Obedt Humble Servant

Ph: Schuyler

